).0A&£       T5" 77/£ CoutLt 8.
     "lAoU of Oqu\               GtCourvAs




 3. failure. To X AAs4r
       fyf&kvce^ fo SuiVO&fiLt KVs Ce/JvictioA/ 9 Xv IS^ooLs \f Sfo4e_»




      SvLhSunveA &W A proper Iu Co^AucJreA \e&p\ S>*Jtfiue*icy rejr'teus
     QNC& t TiWe--(We AbD/i-sAei ^fU* Sec^rrffe -pAciuffi SocfC'xu&sxJCUf
     rt/tAe.^ >tecf ^a&I/sJUJ ttf CleuuiS tf, 5-fvrhfe^, 9Z2- t>,V)*2- )?a^A l~fc> 0nD« bej^
     Sola of (V&hitAjey's residence, anjd fi/A Tfcoj h*d Ajo
     D&TleJUe- of uvjkdfO , where , Of ft-tf^vu #^fe uokow^

     TW /We44va*^pkefA/wiA^- ^ew^ oUr//^j fk^- 1?A>Pf;c stops loats




      TKompsaivJ iesf.ftJ HM he hft4 /uo perSWo.1 kjuo^leije of bOko
      O^aJ^dl 4.
       (TlcfcAeK cIa'i/mA &hi /vtol iwuklc ccxdicoa dueL fo A £A/o



5, nnCfe(vJpy Qrjly Chfillaucpd five Steffici^Of of H^ ejfkhlVCe-
      ^fo—£e 1aj tUt, hbs&iJce, #£ /Tl;fc.ke./ti accjo&olicx- tesfim.oiou.

      rW\fn)u . U^c rVced (VOti CMNot be Co/JV(deA of A Cni^t, o^ fLc_
       bflJC&CiTokccjt-hJ irCsfirvioNtf of A/v #cc
       Yhc QriMsL LOould pe5f/wce , if /+ l/-v*-s &o/HA».if(Scl -
       It Udw defer/v^/u^ +Ut £>e6p€£/vexr TVufcUdl is aw
       Accomplice , V;j f7uL. v/a*^ /nusT ^o ^£fer>x;*/a- zJAcfLcr-
 *?•   Th-Jlefei^df

3. . t)f\L^fH ^(xi/w.ffeJ A- OfOooSeA l/VvwfiVvs in/sfr^chcw.

 f*    U^C cetddos No (Qbi^ldft/ rl^/wsJI/a^ uOheiLw Alc(Wrv
       U)As e,rtft¥&J f&> 4L^ So^orif:c }/usWcf,4w W ^^fwift^cJt




TO«
 • h JL(5>7 60^/7 etitiabeAS,


  H, Prtxvjtr for k^\fei K




 p^r+?e?^oc\*OK f^ ^Vv& &rfm*L uWcV pe/r^U ^®S CdiW?^^ -fcr


Lc 5f^^ of £W - * ctbk



£.  /AAtA                                                                                  ATC-060 (Rev. 7)
                                                                                       Attachment 2


                                                 NOTICE
                              OFFENDER NOTARY PUBLIC SERVICE

 Under both Federal law (28 U.S.C § 1746) and State law (V.T.C.A. Civil Practice & Remedies
 Code, §132.001-132.003), offenders incarcerated in Texas may use an unsworn declaration under
 penalty of perjury in place ofa written declaration, verification, certification, oath, or affidavit
 sworn before a Notary Public.

 In arequest for Notary Public service, each offender must explain why an Unsworn Declaration is
 insufficient before Notary Public service will be provided.
 ************ ******************************************************************
             An example ofan unsworn declaration pursuant to State law is asfollows:

 "My name is f^eLcmell M f^H&nfJ my date ofbirth is ^~c33~7q3
                    (First)       (Middle)         (Last) '
 and my inmate identifying number, is Il0>$'?8' I                  . Iam presently incarcerated in
 /W-l ^trxtW                                        in        ftkJeg4?n.*
                  (Collections unit name)                -**i/-o Ar*-> (^ity)
       ,               7g XjulS                           Aj oCPJ> . Ideclare under penalty of
  (County)                     (State)           (Zip Code)
 perjury thatthe foregoing is trueand correct.

E^utedonteA-dayof-%A»*" ,2ol£. .. (QffendersigMture)
           An example ofan unsworn declarationpursuant to Federal law is asfollows:

i (fish 4.11 ftlpH-eeiAtJ                 (insert offender name and TDCJ number), being
p1|Liy uJLJ^i in W ' f ^ ^ U«U (insert TDCJ unit name), in
  A(idkrior\             County, Texas, declare uj/der penalty ofperjury that the foregoing is true



\*♦«**•**♦*******«*********♦********■*****************************************■■

                                             NOTICE
                              NOTARY PUBLIC SERVICE DENIAL

Regarding your request for Notary Public service, insufficient justification was provided
necessitating Notary Public service. However, you may proceed with an Unsworn Declaration.

       (Signature -Notary)                                                    (Date)
left McHenry's house.12 When considered in connection with the other evidence in the case, the

officer's testimony could give rise to the inference that McHenry was a drug dealer; however, the

officers did not directly state that McHenry had committed an extraneous offense. See Rankin,
914 S.W.2d at 708 (victim's friend and sister also testified that defendant fondled their "privates");

Lemmonsv. State, 75 S.W.3d 513,521 (Tex. App.—San Antonio 2002, pet. refd) (three witnesses

allowed to testify that murder defendant robbed them at gunpoint). On cross-examination, the

officers admitted that no drugs were found on McHenry's person, that they had never actually

observed a drug transaction at McHenry's residence, and that they could not state from personal

knowledge that the drugs discovered during the traffic stops were acquired from McHenry.

         The three officers who testified to the extraneous bad acts were the first three witnesses to


testify in the case. While the jury received a proper limiting instruction in the jury charge, the

charge was given about six hours after testimony began in this one-day trial. See Lemmons, 75
S.W.3d at 525 (extraneous-offense testimony elicited through three witnesses during last three or

four hours of multi-day trial). Absent evidence to the contrary, the jury is presumed to follow the

instructions set forth in the trial court's charge. Hutch v. State, 922 S.W.2d 166, 172 (Tex. Crim.

App. 1996), overruled on other grounds by Gelinas v. State, 398 S.W.3d 703 (Tex. Crim. App.

2013). McHenry has not rebutted this presumption.

         Under these circumstances we conclude that, in the context of the entire case against

McHenry, the trial court's error in admitting the testimony in question did not have a substantial




l2The State briefly mentioned the testimony during its opening statement and did not emphasize the evidence during
its closing argument.
                                                       15
or injurious effect on the jury's verdict and did not affect McHenry's substantial rights. See King

v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997). Accordingly, we disregard the error and

overrule this point of error. See Tex. R. App. P. 44.2(b).

       We affirm the trial court's judgment.



                                                      Jack Carter
                                                      Justice


Date Submitted:        April 15, 2015
Date Decided:          June 5, 2015

Do Not Publish




                                                 16
                       jt^
                             aa




            ^4    ^          %^       aa

                  00

                  P

                                      re



            I/O
                       >3
                                      -£
a!
•••j                                  §
                                       ^

                                  ^
Q
n      .•